Citation Nr: 1824775	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  16-62 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC).


REPRESENTATION

Veteran represented by:	John Cameron, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from February 1974 to June 1974 and from October 1977 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which implemented an October 2015March 2011 Board decision that raised the issue of entitlement to SMC.  


FINDING OF FACT

The Veteran has sufficiently indicated his desire to withdraw his claim for service connection from appellate status.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to SMC have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative on the record during a hearing before the Board or in writing.  Id.  A written withdrawal must include the name of the appellant, the file number, and a statement that the appeal is withdrawn.  Id.

In a March 2018 statement, the Veteran's representative indicated that the Veteran desired to withdraw the issues of entitlement to SMC based on aid and attendance or housebound status.  The March 2018 statement meets the requirements for a written withdrawal, as it includes the Veteran's name, file number, and a statement that the appeal is withdrawn.  As such, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The appeal on the issue of entitlement to SMC has been withdrawn and is dismissed.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


